ACCEPTED
                                                                             01-14-00455-CV
                                                                   FIRST COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                        1/22/2015 7:03:06 PM
                                                                         CHRISTOPHER PRINE
                                                                                      CLERK

                         NO.   01-14-00455-CV

          (APPEAL NO. 1; APPEAL NO. 2; AND APPEAL NO. 3)
                                                        FILED IN
_________________________________________________________________
                                                  1st COURT OF APPEALS
                                                          HOUSTON, TEXAS
                     IN THE COURT OF APPEALS      1/22/2015 7:03:06 PM
        FOR THE FIRST SUPREME JUDICIAL DISTRICT OF   TEXAS
                                                  CHRISTOPHER     A. PRINE
                        AT HOUSTON, TEXAS                 Clerk
_________________________________________________________________

          PHILIPPE TANGUY, 13500 AIR EXPRESS, L.L.C., AND
                     13500 AIR EXPRESS, L.P.,

                         Appellant/Defendant,

                                  VS.

                         PTRE HOLDINGS, L.P.

                        Appellant/Intervenor,

                                  VS.

 WILLIAM G. WEST, AS CHAPTER 7 TRUSTEE OF RICHARD DAVIS, DEBTOR

                       Appellee/Plaintiff.
_________________________________________________________________

     APPELLANTS' MOTION TO ENLARGE TIME WITHIN WHICH TO FILE
                           REPLY BRIEF
_________________________________________________________________

TO THE HONORABLE JUSTICES OF SAID COURT OF APPEALS:

   COME NOW, the Appellants, Philippe Tanguy ("TANGUY"), 13500 Air

Express, LLC, 13500, Air Express, LP, ("13500") and PTRE Holdings,

L.P. ("PTRE"), and file this Motion to Enlarge Time Within Which

to File their Reply Brief and, in support of this motion, would show

the Court the following:

   1.   The Opening Brief by Appellants and Response Brief by Appellee

                                    1
were timely filed. The Appellants' Reply Brief is due to be filed

on January 22, 2015.

   2.   However, Appellants' counsel, Joe Alfred Izen, Jr., has been

ill since January 11, 2015 with fever and inflammatory symptoms.

Izen tried to keep working on the Reply Brief over the time he was

suffering these increased symptoms, and hoped to complete and file

it by January 22, 2015.

   3.   Izen became worse and developed an increased fever which went

up to 101 degrees on Wednesday, January 21, 2015.      Izen has been

unable to walk without crutches for the past ten (10) days.

   4.   Appellants' counsel hopes to recover from his illness and

complete the reply brief within two weeks. Izen has scheduled an

appointment with his internist, Dr. Wm. E. Obernour, on Friday,

January 23, 2015 to undergo further evaluation and treatment.

   5. This enlargement of time is sought not for the purposes of

delay only, but so that Justice may be done.      Counsel's medical

condition has made a request for enlargement necessary.

   6.   Appellants sought one previous enlargement on this appeal

to file his original brief.    Appellants filed their Opening Brief

within the enlargement granted by this Court.

   7.   No other enlargement of time to file the Reply Brief has been

sought or granted.

   WHEREFORE, ABOVE PREMISES CONSIDERED, Appellants move this Court

                                  2
to entertain this Motion and, after due consideration of same, that

this Court enter an Order: (1) Enlarging the time within which

Appellants may file their Reply Brief with this Court to and until

February 5, 2015; and (2) Granting Appellants such other and further

relief, both in law and in equity, to which they may show themselves

to be justly entitled.

                               Respectfully submitted,

                               s/Joe Alfred Izen, Jr.
                               __________________________
                               Joe Alfred Izen, Jr.
                               TBC # 10443500
                               5222 Spruce Street
                               Bellaire, Texas 77401
                               (713) 668-8815
                               (713) 668-9402 FAX
                               jizen@comcast.net
                               Attorney for Appellants Philippe
                               Tanguy, 13,5000 Air Express L.P.
                               And 13,500 Air Express L.L.C.

                               s/Joe Alfred Izen, Jr.
                               ____________________________
                               Joe Alfred Izen, Jr.
                               TBC # 10443500
                               5222 Spruce Street
                               Bellaire, Texas 77401
                               (713) 668-8815
                               (713) 668-9402 FAX
                               jizen@comcast.net
                               Attorney for Appellant PTRE
                               Holdings, L.P.




                                 3
                      CERTIFICATE OF CONFERENCE

   Mr. Wolfshol was contacted via email and gave no position although
he did send a "read receipt acknowledgement" of the email.

                                s/Joe Alfred Izen, Jr.
                                _______________________
                                Joe Alfred Izen, Jr.

                       CERTIFICATE OF SERVICE

   I certify that a true and correct copy of the foregoing document
was sent to Joshua W. Wolfshohl, Porter and Hedges, 1000 Main Street,
36th Floor, Houston, TX     77002, (713) 226-6231 FAX by eservice
transmission and/or U.S. Mail, postage prepaid, on January 22, 2015.

                                s/Joe Alfred Izen, Jr.
                                _______________________________
                                Joe Alfred Izen, Jr.
TANGWESTA.M2E/TK471




                                                                  4
                            VERIFICATION

STATE OF TEXAS   )
                 )
COUNTY OF HARRIS )

   BEFORE ME, the undersigned authority, on this day personally

appeared Joe Alfred Izen, Jr., known to me to be the attorney for

Appellants, who after being by me duly sworn, on his oath, did depose

and testify that he had read the foregoing document, that all of

the facts stated therein are true and correct and within his own

personal knowledge.

                               s/Joe Alfred Izen, Jr.
                               _______________________________
                               Joe Alfred Izen, Jr.

   SUBSCRIBED AND SWORN TO on this the 22nd day of January, 2015,
to certify which witness my hand and seal of office.

                               s/Karen Cooley
                               ______________________________
                               Public In and For
                               The State of Texas

My commission expires:

     6-21-2018                       SEAL
______________________